Title: To Thomas Jefferson from Charles Willson Peale, 24 July 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Museum July 24th. 1804.
               
               The enclosed pen-cases I flatter myself will be found very convenient, the slits are made longer for the stay-pin to moove a greater distance, & therefore will require less attention to the length of the quill.   on reconsidering the last paragraph of my letter of the 22d, I have thought that a sketch in addition would have better illustrated Mr. Latrobes improvement of the cover of the Polygraph, & a few lines, such as the following will suffice. The Cover capable of being removed wholly, and when placed, secured to the back part with hooks &c, and when the front part is down, locked at the bottom.
               Shut up. 
               The front opened has this, not unsightly appearance, for a Public office,  and that boxed top, convenient to keep papers from being blown away.
               We are much pleased with the profiles done by my Son Raphaelle. I wish he had also taken some of Mr. Madison and of Mr. Gallitine—but he had no other object then, for his journey to Washington.   I am greatly obliged to you for the curious Lizard of Louisiana, which it certainly is, and not a Toad. It shall not be exhibited untill the osage Indians are on their return. I have not yet had time to examine Authors to know if it has ever been discribed, if not, I mean to give a drawing of it to the Philosophical Society for their next Volume, A few lines of your Pen of such information on it as may be in your power, will I know, be highly acceptable to the Society.
               I vallue the few specimens of Minerals which you presented to the Museum when I was at Washington, and if you can conveniently find and send me, a memorandom where found, it will enable us to note it in the Catalogue.
               accept assurance of my regard, and believe me your friend
               
                  
                     C Wn: Peale
                  
               
            